I114th CONGRESS2d SessionH. R. 6190IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2016Ms. McSally introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo establish Chiricahua National Park in Arizona as a unit of the National Park System, and for other purposes. 
1.Short titleThis Act may be cited as the Chiricahua National Park Act. 2.Establishment of Chiricahua national park (a)Establishment and purposeThere is hereby established Chiricahua National Park in the State of Arizona.  
(b)BoundariesThe boundaries of Chiricahua National Park are as generally depicted on the map entitled ________, numbered _______, and dated _____. The map shall be on file and available for public inspection in the appropriate offices of the National Park Service. (c)Abolishment of Chiricahua national monument (1)In generalThe Chiricahua National Monument is hereby abolished and the lands and interests therein are incorporated within and made part of Chiricahua National Park. Any funds available for purposes of the monument shall be available for purposes of the park. 
(2)ReferencesAny references in law (other than in this Act), regulation, document, record, map or other paper of the United States to Chiricahua National Monument shall be considered a reference to Chiricahua National Park. (d)AdministrationThe Secretary of the Interior shall administer Chiricahua National Park in accordance with this Act and laws generally applicable to units of the National Park System. 
